t c summary opinion united_states tax_court leon e daniels and margaret i daniels petitioners v commissioner of internal revenue respondent docket no 5828-12s filed date leon e daniels and margaret i daniels pro sese alicia h eyler and julie l payne for respondent summary opinion marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number dollar_figure big_number -0- -0- dollar_figure big_number after concessions the issues for decision are whether petitioners may deduct under sec_162 expenses related to their use of four vehicles in and and whether petitioners are entitled to bases in collectible gold coins they sold in and in excess of the amounts respondent allowed continued tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the parties stipulated or conceded the following adjustments to petitioners’ schedules c profit or loss from business respondent properly increased petitioners’ gross_receipts by dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively and properly reduced petitioners’ gross_receipts by dollar_figure for respondent properly disallowed a deduction for cost of goods continued continued sold of dollar_figure for and properly increased petitioners’ expense deductions by dollar_figure for cost_of_goods_sold for petitioners’ deduction for car and truck expenses should be increased by dollar_figure for respondent properly decreased petitioners’ deduction for car and truck expenses by dollar_figure for petitioners are entitled to deduct of their expenses related to the use of their ford pickup truck for and respondent properly disallowed petitioners’ deduction for business use of their home of dollar_figure for and properly increased petitioners’ deductions for business use of their home by dollar_figure and dollar_figure for and respectively respondent properly disallowed deductions for other expenses of dollar_figure dollar_figure and dollar_figure for and respectively respondent properly disallowed petitioners’ deduction for interest_expense of dollar_figure for and properly increased petitioners’ deductions for interest_expense by dollar_figure and dollar_figure for and respectively respondent properly disallowed a deduction for repairs and maintenance of dollar_figure for respondent properly disallowed deductions for depreciation and sec_179 expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioners’ travel expense deduction for should be allowed and respondent properly disallowed petitioners’ travel expense deduction of dollar_figure for the parties also stipulated that petitioners’ itemized_deductions on schedule a itemized_deductions are properly decreased by dollar_figure for and properly increased by dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioners received dollar_figure of unreported taxable interest in petitioners are liable for self-employment_tax on the increase in their self-employment_income and are entitled to deduct from their gross_income one-half of their self-employment_tax liability for each year petitioners are liable for the additions to tax under sec_6651 for and and petitioners are liable for the accuracy-related_penalty under sec_6662 for the years at issue to the extent of petitioners’ unreported capital_gains from the sale of coins and petitioners’ disallowed deductions on schedule c for car and truck expenses for and background some of the facts have been stipulated and are so found the stipulations of facts are incorporated herein by this reference petitioners resided in the state of washington when they petitioned this court i vehicle expenses during the years at issue petitioners owned and operated a1 carpet cleaning an unincorporated business a1 carpet cleaning performed carpet and upholstery cleaning water damage restoration and fire damage restoration petitioners owned nine vehicles and used these vehicles to varying degrees in connection with a1 carpet cleaning these vehicles were a jeep jeep a cadillac cadillac a chevrolet nova nova a lincoln continental lincoln four vans and a ford pickup truck petitioners used the jeep the cadillac the nova and the lincoln collectively four vehicles for both personal and business purposes during the years at issue they did not however keep mileage logs to document the business use of the four vehicles or keep receipts for vehicle expenses expenses related to the four vans and ford pickup truck are not in dispute ii collectible coin sales petitioners collect and sell coins during and they sold both silver and gold coins but did not maintain a log or registry to document their coin purchases and sales petitioners realized proceeds of dollar_figure and dollar_figure from the sale of coins in and respectively iii petitioners’ tax reporting and the notice_of_deficiency petitioners reported their income and expenses from a1 carpet cleaning on schedules c attached to their form sec_1040 u s individual_income_tax_return for through they reported actual car and truck expenses for_the_use_of the nine vehicles of dollar_figure and dollar_figure in and respectively and they deducted those expenses on the schedules c for those years petitioners did not provide their return preparer with original receipts to4 support the vehicle expenses reported on the schedules c instead they provided their return preparer with a handwritten sheet summarizing their vehicle expenses and the percentage of business use for each vehicle petitioners estimated that they used the four vehicles for business_purpose sec_75 of the time and petitioners’ return preparer testified that the only receipts that petitioners provided were credit card receipts for some of the vehicle expenses reported on petitioners’ returns accordingly claimed deductions for car and truck expenses on schedule c equal to of the total expenses for these vehicles for each year at issue petitioners did not report gains from their coin sales on their form_1040 for or during the examination petitioners provided respondent with records to substantiate their bases in some of the coins sold during these years respondent allowed petitioners a basis of of the sale price for the remainder of the coins sold in and a basis of of the sale price for the remainder of the coins sold in on date respondent issued to petitioners the notice_of_deficiency respondent disallowed deductions for car and truck expenses of dollar_figure and dollar_figure claimed on the and schedules c respectively the disallowed car and truck expense deductions included all of petitioners’ reported expenses relating to the four vehicles respondent also determined that petitioners realized unreported capital_gains of dollar_figure and dollar_figure for and respectively from the sale of collectible coins discussion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous see rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioners do not contend that sec_7491 applies and the record does not permit us to conclude that they satisfied the sec_7491 requirements accordingly petitioners bear the burden of proving that respondent’s determinations are erroneous ii vehicle expenses generally a taxpayer is entitled to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see sec_162 am stores co v commissioner 114_tc_458 an expense is ordinary if it is customary or usual within the particular trade business or industry or if it relates to a transaction of common or frequent occurrence in the type of business the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 personal living or family_expenses generally are not deductible see sec_262 a taxpayer must maintain records to substantiate claimed deductions and to establish the taxpayer’s correct_tax liability see sec_6001 503_us_79 higbee v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount of the deductible expense cohan_rule 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that the taxpayer incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable these requirements apply to any expense related to the use of listed_property as defined in sec_280f including passenger vehicles sec_274 requires a taxpayer to substantiate vehicle expenses by adequate_records or other corroborating evidence establishing the amount of each use ie the mileage for vehicles the time and place of the use and the business_purpose of the use see fessey v commissioner tcmemo_2010_ sec_1_274-5t c temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence created at or near the time of the expenditure to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra a taxpayer may deduct vehicle expenses on the basis of actual cost or by using the standard mileage rate provided he or she substantiates the amount of business mileage and the time and purpose of each use see sec_1_274-5 income_tax regs revproc_2004_64 2004_2_cb_898 petitioners testified that of their use of the four vehicles was related to their business with a1 carpet cleaning respondent disallowed all expense deductions related to the four vehicles although we have no doubt that petitioners used these vehicles partially for business purposes we agree with respondent that petitioners’ failure to substantiate the business use of the vehicles forecloses any deduction for expenses related to the four vehicles petitioners did not comply with the strict substantiation requirements of sec_274 they did not maintain a contemporaneous diary calendar or mileage log of their business travel and have failed to prove that they otherwise made a record of the alleged business use of each vehicle at or near the time of the use they did not retain receipts for the expenses reported did not otherwise produce documentary_evidence of the expenses reported and did not establish the at trial petitioner margaret daniels testified that petitioners estimated that they used the four vehicles for business_purpose sec_75 of the time by assuming that if percent of each one of the vehicles was allocated to personal_use that would give a whole of one--equivalent to a whole of percent for personal_use on a vehicle this estimation of business use for the four vehicles falls short of the strict substantiation requirements of sec_274 we indicated at trial a willingness to allow petitioners some percentage of business use with respect to the four vehicles but after reviewing the record we simply could not find any evidence to substantiate petitioners’ business use of the vehicles or expenses related thereto that is sufficient to meet the strict requirements of sec_274 total business miles driven during the years at issue instead petitioners offered general and uncorroborated testimony along with a handwritten summary sheet of expenses and an estimate of the business use of each vehicle such evidence does not have the high degree of probative value necessary to elevate it to the credibility of a contemporaneous log accordingly we conclude that petitioners have failed to substantiate their claimed vehicle expense deductions under sec_274 and we sustain respondent’s adjustments to petitioners’ schedule c car and truck expense deductions for and as modified by the parties’ concessions iii collectible coins gross_income includes gains derived from dealings in property including gains from the sale of collectible coins see sec_61 except under circumstances not present here the entire amount of the gain on the sale of property is recognized sec_1001 sec_1001 defines gain from the sale_or_other_disposition of property as the excess of the amount_realized on the sale of the property over the adjusted_basis of the property sold or exchanged see also sec_1_61-6 income_tax regs sec_1011 further provides that a taxpayer’s adjusted_basis for determining the gain from the sale_or_other_disposition of property is its cost adjusted to the extent provided by sec_1016 the adjusted bases of the coins petitioners sold are their costs to petitioners see sec_1011 sec_1012 unfortunately petitioners did not keep sufficient records to establish their cost_basis in many of the coins sold see sec_1_6001-1 income_tax regs nevertheless respondent allowed petitioners a basis equal to of the sale price for the coins sold in and of the sale price for the coins sold in petitioners contend they are entitled to bases in excess of those allowed by respondent petitioners testified that they purchased gold coins from petitioner leon daniels’ brother lynn daniels for dollar_figure they contend that they are entitled to increased bases related to the purchase of these coins from lynn daniels and the subsequent sale of these coins during the years at issue petitioners introduced into evidence a bill of sale dated date purportedly signed by lynn daniels to document the sale of gold coins by lynn daniels to petitioner leon daniels they did not however introduce corroborating evidence related to this transaction moreover they did not introduce evidence matching the purchase of the gold coins from lynn daniels petitioners did not call lynn daniels to testify at trial or otherwise provide evidence that lynn daniels received dollar_figure from petitioners for the purchase of the gold coins petitioners testified that no records were available in part because the purchase of the gold coins was made in cash and the cash was accumulated by petitioners over time to the sales of those coins during the years at issue indeed petitioner leon daniels testified at trial that he was not sure if he sold the gold coins purportedly purchased from lynn daniels in or but believed it was somewhere in that area dollar_figure in schoch v commissioner tcmemo_1991_547 we held that a taxpayer must prove he or she is entitled to additional basis in collectible coins through competent evidence not mere inference and speculation id citing 22_bta_1182 aff’d 63_f2d_1023 6th cir the taxpayers in schoch argued that they were entitled to higher bases in gold and platinum coins that they claimed were accumulated over a number of petitioners made at least nine sales of gold coins from the date of the purported purchase from lynn daniels through six of these sales occurred during and petitioners provided documentary_evidence other than the receipt from lynn daniels to substantiate their bases in some of the coins sold as part of these six sales and respondent allowed petitioners a basis of or on the remainder of the coins sold we are unable to determine whether the coins that petitioners purportedly purchased from lynn daniels were sold in or and if so whether the purchase of those coins entitles petitioners to bases higher than those respondent allowed on brief petitioners attempt to revise petitioner leon daniels’ testimony regarding the sale of the gold coins purportedly purchased from lynn daniels by stating that after reviewing the record of sales leon daniels now knows these coins were sold in unsupported statements in briefs do not constitute evidence and we will not consider them see rule 99_tc_202 n statements in briefs however do not constitute evidence and cannot be used as such to supplement the record years the taxpayers did not keep organized records of their purchases and sales and instead attempted to reconstruct a sales record we rejected the reconstructed sales records as not being probative evidence noting that it would be a relatively simple matter for the taxpayers to fabricate transactions to limit taxable gain assuming arguendo that the bill of sale from lynn daniels and petitioner leon daniels’ testimony regarding the sale of the coins purportedly purchased from lynn daniels are competent evidence under schoch we still cannot conclude that petitioners are entitled to bases higher than those respondent allowed on the record before us we find that petitioners have failed to produce evidence establishing the dates of the sales of the gold coins purportedly purchased from lynn daniels and the record does not otherwise establish the dates of those sales as a result we cannot conclude that petitioners are entitled to bases higher than those respondent allowed and we sustain respondent’s determination of petitioners’ capital_gains for and we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the parties’ concessions and the foregoing decision will be entered under rule
